Matter of Lanze W. (2022 NY Slip Op 02889)





Matter of Lanze W.


2022 NY Slip Op 02889


Decided on April 28, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 28, 2022

Before: Acosta, P.J., Manzanet-Daniels, Mazzarelli, Singh, González, JJ. 


Ind No. D1205/20 Appeal No. 15832 Case No. 2021-01062 

[*1]In the Matter of Lanze W., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Dawne A. Mitchell, The Legal Aid Society, New York (Susan Clement of counsel), for appellant.
Sylvia O. Hinds-Radix, Corporation Counsel, New York (Julie Steiner of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Gayle P. Roberts, J.), entered on or about January 14, 2021, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of criminal possession of a firearm, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court providently exercised its discretion when it adjudicated appellant a juvenile delinquent and imposed a conditional discharge. The court adopted the least restrictive dispositional alternative consistent with appellant's needs and the community's need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). Given the seriousness of the underlying offense, which involved possession of a loaded firearm, as well as appellant's high degree of school absence and lateness, the court providently concluded that the circumstances justified at least a conditional discharge, which provided a longer period of supervision than an adjournment in contemplation of dismissal (see Matter of Alrick J., 58 AD3d 457 [1st Dept 2004]). 
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 28, 2022